As I do not concur in the conclusion reached by the majority of the court I hereby state the grounds of my dissent.
The plaintiff was employed on August 16, 1916, by the Providence Coal Company as a driver of one of its coal teams and on that day received injuries in consequence of a collision of the team he was driving with a street car of the defendant corporation.
In Section 21 of Article III of the Workmen's Compensation Act, it is provided that "where the injury for which compensation is payable under this act was caused under circumstances creating a legal liability in some person other than the employer to pay damages in respect thereof, the employee may take proceedings both against that person to recover damages and against any person liable to pay compensation under this act for such compensation, but shall not be entitled to receive both damages and compensation."
The precise question, which arises on demurrer, is whether plaintiff has received compensation under said act from his employer.
The defendant by its special plea in bar alleges "that on, to wit, the 16th day of August, A.D. 1916, the date of the alleged injury to the said plaintiff, he, the said plaintiff, and his employer, the Providence Coal Company, were subject to the provisions of a certain act of the General Assembly of said State, known as the `Workmen's Compensation Act;' that on, to wit, the 27th day of September, A.D. 1916, the said plaintiff and the said Providence Coal Company entered into an agreement under said act, whereby the said Providence Coal Company agreed to pay the said plaintiff a certain sum for medical aid and also compensation at the rate of, to wit, five and 84-100 (5.84) dollars per week during the period of total incapacity resulting from an injury alleged to have occurred on to wit, the 16th day of August, A.D. 1916, which said agreement was duly approved by a justice of said court on, to wit, the 5th day of *Page 434 
October, A.D. 1916, and is now on file in the office of the clerk of said court; that said Providence Coal Company paid to the said plaintiff compensation under said act in accordance with the terms of said agreement, in the sum of, to wit, seventy and 8-100 (70.08) dollars."
To this plea the plaintiff filed six replications, the first of which he waives. The second replication alleges that said agreement was obtained on the "distinct understanding and representation that the plaintiff could at any time disaffirm the same and tender and pay back the money received thereunder" and thereafter be entitled to bring his action against the defendant. The other four replications allege that said pleaded agreement was made "on the express understanding and agreement" between him and his employer, which in the third replication is stated to be "that the plaintiff should have the right at any time to return all compensation received from said Providence Coal Company under said agreement and thereupon of bringing action against this defendant for negligence"; in the fourth replication the "express understanding and agreement" is said to be that "the plaintiff should receive the compensation provided for in said agreement, as approved, and proceed to bring action against the defendant . . . and should be bound and liable to repay . . . all moneys received by him under said agreement out of damages received or recovered" from defendant; in the fifth replication the "express understanding" is essentially the same as that in the fourth; and in the sixth replication the "express understanding" is stated to be that "plaintiff should receive the compensation provided for in said agreement, as approved, and proceed to bring action against this defendant for negligence" . . . "and should be bound to repay to" its employer "all moneys received by him under said agreement out of any moneys or damages received or recovered" from the defendant; "and the plaintiff alleges that he has received divers sums of money and payments under and by virtue of said agreement filed and approved by the Superior Court, as alleged in said defendant's said plea." *Page 435 
The plaintiff alleges in most of the replications that before bringing this action he had tendered back the moneys received from his employer, but that it had refused to receive them.
The defendant demurred to all of these replications and the Superior Court sustained the demurrers, to which ruling the plaintiff duly excepted, and the case is before this court on his exceptions to such ruling.
This makes it necessary to consider the effect of an employer and employee reaching an agreement in regard to compensation under the Workmen's Compensation Act, signing a memorandum of such agreement, and filing the same in the office of the clerk of the Superior Court and of the latter's presentation of such agreement to a justice of the Superior Court, and in particular of the approval by said justice of the agreement. The provision for the making, filing and approving of such agreements by employer and employee is contained in Section 1 of said Article III on Procedure which, so far as is now important to quote is as follows: "If the employer and the employee reach an agreement in regard to compensation under this act, a memorandum of such agreement signed by the parties shall be fied in the office of the clerk of the superior court having jurisdiction of the matter as provided in Section 16 of this article. The clerk shall forthwith docket the same in a book kept for that purpose, and shall thereupon present said agreement to a justice of the superior court, and when approved by the justice the agreement shall be enforceable by said superior court by any suitable process, including executions against goods, chattels and real estate, and including proceedings for contempt for wilful failure or neglect to obey the provisions of said agreement. No appeal shall lie from the agreement thus approved unless upon allegation that such agreement had been procured by fraud or coercion. Such agreement shall be approved by the justice only when its terms conform to the provisions of this act." *Page 436 
Not all agreements for amicable settlement made by employer and employee can be approved by a justice, but only those which by their "terms conform to the provisions of this act," and there are several cases in which it is held that agreements not in conformity to such acts are no bar to proceedings under the act. It is obvious that when approved an agreement under the act becomes conclusively binding upon the parties thereto. Appeal therefrom is permissible only upon allegation of fraud or coercion. And while Section 14 permits the court at any time within two years after approval of an agreement, upon petition, to change the amount of compensation, if the changed condition of the employee warrants it, and also permits the parties to modify the original by a subsequent agreement subject to its approval by the Superior Court and its being in conformity with the terms of the act, it is plain that until an agreement is altered in one of these ways it continues to be binding upon the parties thereto. Section 1 also makes an approved agreement enforceable by the Superior Court "by any suitable process, including executions against goods, chattels and real estate, and including proceedings for contempt for wilful failure or neglect to obey the provisions of said agreement," which is precisely the language used in Section 6 relative to the enforceability of decrees of the Superior Court entered after hearing and decision upon a petition asking for compensation under the act. An approved agreement, therefore, has the validity and force of a judicial decree. This is made clear by Chapter 936 of the Public Laws in amendment of Article III of the Workmen's Compensation Act (1913) which provides that "proceedings in all cases under this act shall be deemed matters of record," although in fact required only to be filed, numbered and docketed. An agreement made, filed and approved as provided in Section 1 is certainly a proceeding under the act. See Page v. Burtwell, 2 K.B.L.R. 758 (1908).
Section 21 of Article III of our act is in substance the same as Section 6 of the Workmen's Compensation Act, 1906, of *Page 437 
Great Britain except that the latter uses the word "recover" in place of "receive" in our act. Schedule II of the British act by Section 9 provides that "where the amount of compensation under this act has been ascertained . . . either by a committee or by an arbitrator or by agreement, a memorandum thereof shall be sent, in manner prescribed by rules of court, . . . to the registrar of the county court who shall . . . on being satisfied as to its genuineness, record such memorandum in a special register without fee, and thereupon the memorandum shall for all purposes be enforceable as a county court judgment."
There are provisions giving the registrar authority to refuse to record an agreement under which the compensation is payable to a person under disability or to dependents, if he deems the amount inadequate, or that the agreement was obtained by fraud or undue influence. And the judge of the county court, within six months after the record of the agreement may order the record to be removed from the register on proof "that the agreement was obtained by fraud, undue influence or other improper means." See Elliott's The Workmen's Compensation Act (1913) 6th Ed. p. 551.
Section 8 of Schedule II under the act of 1897 provided for the record of an agreement and made it enforceable as a judgment when recorded. Elliott, supra, p. 562. Many of the states in the Union have provisions more or less similar for the recording of agreements under Workmen's Compensation Acts.
It is well-settled that "it is a rule of the common law that the record of a court imports such absolute verity that, as a general rule, no person against whom it is producible is allowed in collateral proceedings to aver or prove as error in fact a matter contrary thereto." 11 Am.  Eng. Encyc. of Law, 389. See also 16 Cyc. 684.
In State Bank of Indiana v. Young, 52 Am. Dec. 501 (2 Ind. 171) which was a bill in equity to amend the record in a law case and to enforce a parol agreement of compromise, *Page 438 
the court on page 504 says: "The bill shows that after the parol agreement was made the parties, in pursuance of it, appeared in court, and had a judgment rendered in the cause for the plaintiff. The rendition of that judgment put an end to the previous parol agreement on the subject. For the terms of that judgment we must look to the records alone of the court that rendered it. The plaintiff is estopped from saying that the judgment does not accord with the previous parol contract. In the case of a mere written agreement, neither party is permitted to say that the terms previously agreed upon by parol were different from those shown by the agreement in writing, and he will, therefore, notwithstanding the written agreement, resort to the one by parol. The rule is the same a fortiori in the case of a record." See also Starbuck v. Starbuck, 173 N.Y. 503, 506; 15 R.C.L. Judgments, Sec. 436.
As under our Workmen's Compensation Act a memorandum of agreement in regard to compensation under the act, signed by employer and employee, filed in the office of the Superior Court, and afterwards approved by a justice thereof, is thereupon "deemed a matter of record" and by the act is in effect given the meaning, character and enforceability of a decree or judgment of the Superior Court, a party to such an agreement, so long as it continues unmodified in manner as provided by the act itself, is estopped from saying in any proceeding, where the existence and effect of such approved agreement are pertinent facts, that the agreement as filed and approved is not the real and entire agreement. In other words he cannot aver and prove some antecedent or contemporaneous "express understanding" which is in conflict with the approved agreement. In this case the plaintiff is not entitled to aver and prove the reservation of the right to disaffirm the approved agreement, as alleged in the second replication, as that right is inconsistent with the agreement and contrary to his rights under the act itself after the agreement was approved. Nor can he aver and prove a prior or contemporaneous "express understanding" *Page 439 
as set forth in the other four replications that he had reserved the right to return or to repay to his employer "all compensation received" by him from it under said agreement, because such understanding is inconsistent with the approved agreement and, if embodied in the agreement, would make it an agreement not in conformity with the act, and because also it is in substance an attempt to reserve a right to modify the approved agreement without the consent of the Superior Court.
Notwithstanding the numerous reported cases under the various compensation acts, no case has been cited to the court which shows an attempt to prove that antecedent or contemporaneous "understandings or agreements" can affect an agreement duly approved or recorded, as the case may be, under compensation acts. After a somewhat diligent search I have found no such case. And because the statutes themselves so clearly declare the character of approved or recorded agreements there are naturally few cases which discuss the effect to be given them. There are some, however. In Fife Coal Co. v. Lindsay, 1 B.W.C.C. 117, 1908, a workman who had been receiving compensation at the rate of 15s.11d. a week by virtue of a memorandum of agreement duly registered in July, 1905, subsequently returned to work for the same employer and received some wages and about one-third of the compensation allowed by the agreement. In December, 1905, the employers had desired to further reduce the compensation, but the workman would not agree to this and later left the service (claiming that total incapacity to work had again supervened) and charged his employers full compensation under the recorded memorandum of July, 1905, the only registered agreement. The employers asked for a stay on the ground that the recorded agreement had been superseded by subsequent agreements to pay and to accept less compensation. Lord Ordinary Dundas denied the stay or suspension and on appeal the Scotch Court of Session upheld the Ordinary, Lord Justice-Clerk, saying: "There was a recorded agreement entered into between the complainers and the respondent *Page 440 
by which his compensation was fixed at 15s.11d., and it is for that sum that the complainers have received a charge. Their ground of suspension is that the charger agreed at various times to accept, and did accept, a less amount, and this is not disputed. But the only recorded agreement is that for 15s.11d., and the charger alleges that he is again totally incapacitated, and therefore entitled to enforce the recorded agreement until it is either varied by the recording of another agreement or by a decision in the tribunal appointed for varying or ending a payment fixed under the statute.
"The complainers seek to prove facts in regard to the alleged subsequent agreements and the present condition of the charger. I am of opinion that the Lord Ordinary has rightly refused to allow such proof. The Act contemplates that such matters shall be disposed of in a summary manner by the statutory tribunal, and when an agreement has been recorded, variation of that agreement is not to be sought in a suspension in the Supreme Court, but in an application under the Act (Sched. II, s. 8.)"
In Tigue v. Colville  Sons, 43 S.L.R. 129 (1905) Lord Low on p. 136, in discussing Steel v. Oakbank Oil Co., 5 F. 244, says: "The main ground of judgment was that the agreement having been recorded was equivalent to a decree, and that that decree must remain in force until it was recalled." He quotes Lord Adam as saying in that case, "Once an order for weekly payment has been obtained by a workman under the act, and the memorandum of agreement duly recorded, that continues in force until it is altered by some other order;" and after referring to another case Lord Low adds, "In both these cases the fact that the agreement had been recorded and was an equivalent to a decree was an essential element in the judgment which was pronounced, and in that respect these cases differed entirely from the present case, in which there was no decree, express or implied, but only an unrecorded agreement." See also Fife Coal Co. v.Davidson, 44 S.L.R. 108 (1906). All of these cases are under the act of 1897. *Page 441 
In Schofield v. W.C. Clough  Co., 6 B.W.C.C. 67 (1913) a workgirl who was born on February 9, 1889, met with an accident on February 8, 1910. Compensation at the rate of full wages, 8s. 2d. per week was paid to her under memorandum of agreement to pay her full wages during total incapacity. The memorandum was recorded on the assumption that she was an infant. Under the act of 1906 a workman under 21 years of age, whose average weekly earnings are less than 20 shillings, is entitled to full wages for total incapacity, where a workman 21 years of age is entitled to but one-half of such wages. (See Schedule I, Sec. 1.) The employers having failed in an attempt to get the register rectified on the ground that she was not an infant, attempted two years after the recording of the agreement to have the record removed on the same ground. The county court judge granted the application. On appeal it was held that he had no power to remove the record except under Sched. II (9) (e) and therefore no jurisdiction in the case. Cozens-Hardy, M.R., says in the course of his opinion, "A person ceases to be a minor at the beginning of the last day, and not the commencement of the next day. The parties met, the date not being concealed. They undoubtedly did agree to pay 8s. 2d. An application was made by the girl to record a memorandum of that agreement. It was recorded and the memorandum was an agreed record of that which in fact had been agreed upon. . . . Now the application is made by the employers to remove the agreement from the record, and they seek to do that under Schedule II (9) which provides for what is called recording the agreement. . . . Schedule II (9) (e) says he may within six months order that the record may be removed . . . There is here a period of limitation; no more than six months is to elapse. Fraud, undue influence, improper means are grounds for removal. The only thing in this case alleged is mutual mistake on a point of law. That may or not be a ground for getting an agreement rescinded or set aside under the general jurisdiction of the court. We are, however, dealing with a special jurisdiction afforded to the judge of the county court, *Page 442 
and there is no presumption that the judge is to have general or larger jurisdiction."
These cases show the effect given to a recorded agreement under the British Acts and are entitled to much weight in determining the effect to be accorded an approved agreement under our own act which contains many features in common with the British Acts.
The important and determining fact in the present case is, of course, whether the plaintiff has received from his employer compensation payable under the Workmen's Compensation Act for the injury to recover damages for which he has brought this action against the defendant. It is conceivable that a workman might take proceedings relative to some injury both against his employer and some other person, against his employer for compensation under the act and against the other person for damages for negligence, and might prosecute such proceedings until he had secured an approved agreement with his employer or a decree of the court against such employer, and until he had also obtained a judgment for damages against the person charged with negligence, provided that up to that time he had neither received compensation from the one nor damages from the other. But at some time or other he must choose between compensation and damages. And at whatever stage of the proceedings he receives any compensation as such or any damages as such he makes his election of remedy and in consequence cannot afterwards proceed further against the other of the two against whom he had taken proceedings. In the present case the defendant alleges that the plaintiff's employer has paid him "compensation under said act in accordance with the terms of said agreement," and the plaintiff in his sixth replication expressly alleges that "he has received divers sums of money and payments under and by virtue of said agreement filed and approved by the Superior Court, as alleged in said defendant's said plea." In other words, the defendant alleges and the plaintiff admits that he has received compensation under the act. He cannot now, therefore, be permitted to claim or prove that *Page 443 
he has not received compensation. The fact that an injured employee repays to his employer money received from him is immaterial, if it was originally paid to him under the Workmen's Compensation Act. Such original payment can be set up as a bar to an action for damages against a third person for negligence.Huckle v. London County Council, 26 The Times L.R. 580 (1910).
I do not discuss the cases of Oliver v. Nautilus SteamShipping Co. and Wright v. Lindsay, cited in the majority opinion, for the reason that, however much weight should be given them in a case in which the significant fact is the acceptance by an injured employee of moneys paid him by his employer, accompanied by a reservation, express or implied, on the part of the employee of all his rights, they, in my opinion, cannot be regarded as authoritative in the decision of a case like the present one, in which there appear as the significant and controlling facts that an employer and an employee have entered into a formal written agreement in regard to compensation under the Workmen's Compensation Act, that such agreement has been approved by the Superior Court and by such approval has acquired the force and validity of a judicial decree, and finally that the employee admits that he has received from his employer "divers sums of money and payments under and by virtue of said agreement filed and approved by the Superior Court." And in each one of the preceding replications he admits the payment of money to him by his employer "under and by virtue of said agreement filed and approved" as aforesaid.
In my judgment the plaintiff has made his choice to receive compensation and in consequence is conclusively barred from seeking damages from the defendant.
All the plaintiff's exceptions should be overruled and the case be remitted to the Superior Court for further proceedings.
VINCENT, J., concurs in dissenting opinion of BAKER, J.